ON SECOND MOTION FOR REHEARING.
BEAUCHAMP, Judge.
The original opinion dismissing the case did not discuss the merits of the appeal. Consequently, it was proper, after the foregoing opinion by Judge Hawkins, that a motion for rehearing be considered. This we permitted and what is denominated as a second motion for rehearing is in fact properly filed as a matter of right.
We have again considered the two questions raised by the appeal and discussed by Presiding Judge Hawkins. When the prosecuting attorney made reference to the testimony of defendant and advanced the opinion that he was “apparently making his living playing poker,” prompt objection was made and was sustained by the court. He then continued to discuss his reason for thinking as he did and no objection appears to have been lodged to this. Whether or not the argument is inflammatory may depend much upon the facts of the case. Appellant admitted that he had been a gambler and had quit in 1919; that he took it up again but got into trouble on August 24th, 1945, while in a poker game, as a result of which a felony indictment was returned against him which was still pending. He denied that he had played poker since August 24th, 1945. It is further noticed that his testimony as to things which occurred between him and the prosecuting witness in the instant case is irreconcilably different from all of the evidence of the witnesses produced by the State. He denied kicking the panel •out of the door as he attempted to enter the room of the prosecuting witness. He denied having a knife, or that he did the stabbing, yet the injured party was seriously stabbed in the region of the heart with no one else involved in the difficulty. He de*163nied several other things which denial the jury evidently did not believe. In this state of the record the argument would hardly be sufficient to inflame the jury’s mind against him. As observed in the foregoing opinion, the court’s action in sustaining the objection would appear to be all sufficient.
A more troublesome question is presented in the complaint that the court received the verdict in the absence of the appellant. It appears to the writer that the usual sense of fairness and customary courtesy was. not extended to counsel for the defendant. However, we cannot so construe the statute as to require this. Probably the record cannot be made to give the exact picture and the discretion in the matter rests with the trial court. The attorney had informed the court that he was going to get a cup of coffee and that he would soon return. The court did not understand that the defendant was going too, but it transpires that he did. When the jury was ready to report he sent two deputy sheriffs to find them, but received the verdict before one of the deputies returned. The defendant and his attorney also returned ahead of one of the deputies. We are further precluded from reaching a conclusion that this verdict was improperly received by reason of the fact that definite periods of time are not stated in the record. The incident is regrettable, but we are unable to find those facts sufficiently definite that will support a conclusion that the court abused his discretion.
Considering the foregoing opinion sufficient, we refrain from further discussion of the two bills and overrule appellant’s motion for rehearing.